Order filed December 31, 2015




                                       In The


        Eleventh Court of Appeals
                                    ___________

                                No. 11-15-00221-CR
                                    ___________

              THOMAS EUGENE THOMPSON, Appellant
                                         V.
                    THE STATE OF TEXAS, Appellee


                    On Appeal from the 238th District Court
                                Midland County, Texas
                         Trial Court Cause No. CR44770


                                     ORDER
      This appeal has become unduly stalled due to the failure of Appellant’s court-
appointed counsel, Paul K. Williams, to file an appellate brief. Appellant’s brief
was originally due on November 18, 2015. On this court’s own motion, this court
granted an extension of time to file Appellant’s brief and extended the deadline to
December 10, 2015. We have heard nothing from Appellant, and Appellant’s brief
has yet to be filed in this court. We note also that, despite several notices from the
clerk of this court, Appellant has yet to file a docketing statement.
      By this order, Paul K. Williams is ORDERED to file in this court a brief on
behalf of Appellant and a docketing statement on or before 5:00 p.m. on Monday,
January 11, 2016. At that time, Appellant’s brief and docketing statement shall
have already been e-filed or be present in the portal for the Eleventh Court of
Appeals through eFileTexas.gov.


                                                     PER CURIAM


December 31, 2015
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                           2